Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 49-54, 57, 59-61, 63, 65, 66, 70-75 are under examination. 
Election/Restrictions
The species restriction requirement among viral particle capsid protein of an AAV serotype, as set forth in the Office action mailed on 05/02/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The species restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/02/2019 is hereby modified to remove the species restriction.  Claim 64, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, and is therefore allowable over the prior art.
Claim Rejections - 35 USC § 103
The Rejection of claims 49-50, 53, 57, 59-61, 63, 65, and 70 stand rejected under 35 U.S.C. 103 as being unpatentable over Stremmel et al. (DE10156121; 2003) in view of Huster et al. (See IDS) or Roybal et al. (2012; See IDS), Wu et al. 2006 (IDS) and Ling et al. (2010), is withdrawn in response to Applicant’s amendment to the claims.
Double Patenting
The rejection of claims 49-54, 57-63, 65, 66, and 70-75 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-41 of co-pending Application No. 15/537,801, is withdrawn in response to Applicant’s filing of a Terminal Disclaimer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                    
5